OVERTON, Justice.
We have for review International Insurance Co. v. Metropolitan Property and Liability Insurance Co., 609 So.2d 772 (Fla. 3d DCA 1992), based on certified conflict with Bolin v. Massachusetts Bay Insurance Co., 518 So.2d 393 (Fla. 2d DCA 1987). We have jurisdiction pursuant to article V, section 3(b)(4), Florida Constitution. The district court in the instant case affirmed the decision of the trial court and cited Nationwide Mutual Fire Insurance Co. v. Phillips, 609 *75So.2d 1385 (Fla. 5th DCA 1992), in support of its decision. We quashed Phillips on the authority of World Wide Underwriters Insurance Co. v. Welker, 640 So.2d 46 (Fla.1994). See Nationwide Mutual Fire Ins. Co. v. Phillips, 640 So.2d 53 (Fla.1994). We likewise quash the decision in the instant case and remand for further consideration in light of our decision in World Wide.
It is so ordered.
GRIMES, C.J., SHAW, KOGAN and HARDING, JJ., and McDONALD, Senior Justice, concur.